--------------------------------------------------------------------------------

Exhibit 10.4
 
GUARANTY


DATE:
JULY 16, 2015
   
GUARANTOR:
KENT P. WATTS
   
BORROWER:
HYDROCARB ENERGY CORPORATION
   
LENDER:
DUMA HOLDINGS, LLC



GUARANTEED INDEBTEDNESS:  The debt evidenced by the (1) the Promissory Note of
event date in the original principal amount of THREE HUNDRED FIFTY THOUSAND AND
00/100 DOLLARS ($350,000.00), executed by Borrower and payable to the order of
Lender (the “Promissory Note”), including any and all modifications, renewals,
extensions thereto, and (2) all interest, penalties, expenses, attorney’s fees,
and other collection costs as provided in the Promissory Note.


1.  For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor agrees to pay, when due or declared due, the
Guaranteed Indebtedness to Lender.  Guarantor represents and warrants that is
has received sufficient consideration for this guaranty.  Guarantor is a large
shareholder and executive of Borrower and acknowledges the benefit he is
indirectly receiving from the Promissory Note and the transaction contemplated
thereunder.


2.  The Guarantor further acknowledges and agrees with Lender that:


a. No act or thing need occur to establish the liability of the Guarantor
hereunder, and no  act or thing, except full payment and discharge of all
indebtedness, shall in any way  exonerate the Guarantor or modify, reduce, limit
or release the liability of the Guarantor  hereunder.


b. This is an absolute, unconditional and continuing guaranty of payment of
the Guaranteed Indebtedness and shall continue to be in force and be binding
upon the  Guarantor, whether or not all Guaranteed Indebtedness is paid in full,
until this guaranty  is revoked by written notice actually received by the
Lender, and such revocation shall not be effective as to Guaranteed Indebtedness
existing or committed for at the time of actual receipt of such notice by the
Lender, or as to any renewals, extensions and refinancings thereof.  If there be
no more than one Guarantor, such revocation shall be effective only as to the
one so revoking.  The death or incompetence of the Guarantor shall not revoke
this guaranty, except upon actual receipt of written notice thereof by Lender
and then only as to the decedent or the incompetent and only prospectively, as
to future transactions, as herein set forth.


c.  If  the  Guarantor shall  be dissolved,  shall die, or shall be or become
insolvent  (however  defined) or revoke this  guaranty,  then the Lender shall
have the right  to  declare immediately  due and payable, and the Guarantor will
forthwith pay to the  Lender, the full amount  of all Guaranteed Indebtedness,
whether  due and payable or unmatured. If the Guarantor voluntarily commences or
there is commenced involuntarily against the Guarantor a case under the United
States Bankruptcy Code, the  full amount or all Guaranteed Indebtedness,
whether  due and payable or unmatured, shall be immediately  due and payable
without  demand or notice thereof.
 
PAGE 1 OF 5

--------------------------------------------------------------------------------

d.  The liability of the Guarantor hereunder shall be limited to a principal 
amount of  $UNLIMITED (if  unlimited  or if no amount is stated, the Undersigned
shall be liable  for all of the Guaranteed Indebtedness,  without  any
limitation  as to  amount), plus  accrued  interest  thereon and  all other 
costs, fees, and expenses agreed to be paid  under  all agreements evidencing 
the Guaranteed Indebtedness  and securing  the payment  of  the Guaranteed
Indebtedness,  and all attorneys'  fees, collection costs  and enforcement 
expenses referable thereto.  Guaranteed Indebtedness  may  be created  and
continued  in any amount,   whether  or  not  in  excess  of  such  principal 
amount,  without   affecting  or  impairing  the  liability  of  the Guarantor 
hereunder. The Lender may  apply  any  sums  received  by  or  available  to
Lender on  account  of  the Guaranteed Indebtedness from  Borrower  or  any 
other  person (except the  Guarantor), from  their  properties,  out of  any
collateral security or from any other  source to payment  of  the excess. Such
application of receipts shall not reduce, affect or impair the liability of the
Guarantor hereunder.


e. The Guarantor will pay or reimburse Lender for all costs and expenses
(including  reasonable attorney’s fees and legal expenses) incurred by Lender in
connection with the  protection, defense or enforcement of this guaranty in any
litigation or bankruptcy or  insolvency proceedings.


3.  Whether or not any existing relationship between the Guarantor and Borrower
has been changed or ended and whether or not this guaranty has been revoked,
Lender may, but shall not be obligated to, enter into transactions resulting in
the creation or continuance of Guaranteed Indebtedness, without any consent or
approval by the Guarantor and without any notice to the Guarantor.  The
liability of the Guarantor shall not be affected or impaired by any of the
following  acts or things (which Lender is expressly authorized to do, omit or
suffer from time to time, both before and after revocation of this guaranty,
without notice to or approval by the Guarantor): (i) any acceptance of
collateral security, guarantors accommodation parties or sureties for any or all
Guaranteed Indebtedness; (ii) any one or more extensions or renewals of
Guaranteed Indebtedness (whether or not for longer than the original period) or
any modifications of the interest rates, maturities or other contractual terms
applicable to any Guaranteed Indebtedness; (iii) any waiver, adjustment,
forbearance, compromise or indulgence granted to Borrower, any delay or lack of
diligence in the enforcement of Guaranteed Indebtedness, or any failure to
institute proceedings, file a claim, give any required notices or otherwise
protect Guaranteed Indebtedness; (iv) any full or partial release of, settlement
with, or agreement not to sue, Borrower or any other guarantor or other person
liable in respect of any Guaranteed Indebtedness; (v) any discharge of any
evidence of Guaranteed Indebtedness or the acceptance of any instrument in
renewal thereof or substitution therefor; (vi) any failure to obtain collateral
security (including rights of setoff) for Guaranteed Indebtedness, or to see to
the proper or sufficient creation and perfection thereof, or to establish the
priority thereof, or to protect, insure, or enforce any collateral security; or
any release, modification, substitution, discharge, impairment, deterioration,
waste or loss of any collateral security; (vii) any foreclosure or enforcement
of any collateral security; (viii) any transfer of any indebtedness or any
evidence thereof; (ix) any order of application of any payments or credits upon
Guaranteed Indebtedness; (x) any election by the Lender under § 1111(b)(2) of
the United States Bankruptcy Code.
 
PAGE 2 OF 5

--------------------------------------------------------------------------------

4. The Guarantor waives any and all defenses, claims and discharges of Borrower,
or any other obligor, pertaining to Guaranteed Indebtedness, except the defense
of discharge by payment in full.  Without limiting the generality of the
foregoing, the Guarantor will not assert, plead or enforce against Lender any
defense waiver, release, statute of limitations, res judicata, statute of
frauds, fraud incapacity, minority, usury, illegality or unenforceability which
may be available to Borrower or any such other person, whether or not on account
of a related transaction.  The Guarantor expressly agrees that the Guarantor
shall be and remain liable, to the fullest extent permitted by applicable law,
for any deficiency remaining after foreclosure of any mortgage or security
interest securing Guaranteed Indebtedness, whether or not the liability of
Borrower or any other obligor for such deficiency is discharged pursuant to
statute or judicial decision.  The undersigned shall remain obligated, to the
fullest extent permitted by law, to pay such amounts as though the Borrower’s
obligations had not been discharged.


5  The Guarantor further agrees that the Guarantor shall be and remain obligated
to pay Guaranteed Indebtedness even though any other person obligated to pay
Guaranteed Indebtedness, including Borrower, has such obligation discharged in
bankruptcy or otherwise discharged by law.  “Guaranteed Indebtedness” shall
include post-bankruptcy petition interest and attorney’s fees and any other
amounts which Borrower is discharged from paying or which do not otherwise
accrue to Guaranteed Indebtedness due to Borrower’s discharge, and the Guarantor
shall remain obligated to pay such amount at though Borrower’s obligations had
not been discharged.


6.  If any payment applied by Lender to Guaranteed Indebtedness is thereafter
set aside, recovered, rescinded, or required to be returned for any reason
(including, without limitation, the bankruptcy, insolvency or reorganization of
Borrower or any other obligor), the Guaranteed Indebtedness to which such
payment was applied shall for the purposes of this guaranty be deemed to have
continued in existence, notwithstanding such application, and this guaranty
shall be enforceable as to such Guaranteed Indebtedness as fully as if such
application had never been made.


7.  Until the obligations of the Borrower to Lender have been paid in full, the
Guarantor waives any claim, remedy or other right which the Guarantor may now
have or hereafter acquire against Borrower or any other person obligated to pay
Guaranteed Indebtedness arising out of the creation or performance of the
Guarantor’s obligation under this guaranty, including, without limitation, any
right of subrogation, contribution, reimbursement, indemnification, exoneration,
and any right to participate in any claim or remedy the Guarantor may have
against the Borrower, collateral, or other party obligated for Borrower’s debts,
whether or not such claim, remedy or right arises in equity, or under contract,
statute or common law.
 
PAGE 3 OF 5

--------------------------------------------------------------------------------

8.  The Guarantor waives presentment, demand for payment, notice of dishonor or
nonpayment, and protest of any instrument evidencing Guaranteed Indebtedness. 
Lender shall not be required first to resort for payment of the Guaranteed
Indebtedness to Borrower or other persons for their properties, or first to
enforce, realize upon or exhaust any collateral security for Guaranteed
Indebtedness, before enforcing this guaranty.
 
9.  The liability of the Guarantor under this guaranty is in addition to and
shall be cumulative with all other liabilities of the Guarantor to Lender as
Guarantor or otherwise, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.  To the maximum extent permitted by applicable law,
Guarantor hereby waives all rights, remedies, claims and defenses based upon or
related to Sections 51.003, 51.004 and 51.005 of the Texas Property Code,  to
the extent the same pertains or may pertain to any enforcement of this guaranty.


10.   This guaranty will be governed by the laws of the state of Texas.  Any
term of this guaranty which is contrary to applicable law will not be effective,
unless the law permits Guarantor and Lender to agree to such a variation. If any
provision of this agreement cannot be enforced according to its terms, this fact
will not affect the enforceability of the remainder of this agreement. Time is
of the essence in this agreement.  All disputes, claims, demands, actions,
causes of action, suits or proceedings by and among the parties to this guaranty
shall be adjudicated, litigated, heard or tried, if at all, exclusively in the
state courts of Harris County, Texas or the United States District Court for the
Southern District of Texas.  Harris County, Texas shall be the mandatory,
exclusive place for the adjudication, litigation, hearing or trial of any matter
relating to this guaranty.  Guarantor hereby irrevocably waives any right to
have any such dispute, claim, demand, action, cause of action, suit or
proceeding adjudicated, litigated, heard or tried in any place other than Harris
County, Texas.


11.  This guaranty shall be enforceable against each person signing this
guaranty, even if only one person signs and regardless of any failure of other
persons to sign this guaranty.  If there be more than one signer, all agreements
and promises herein shall be construed to be, and are hereby declared to be,
joint and several in each of every particular and shall be fully binding upon
and enforceable against either, any or all the Guarantor.  This guaranty shall
be effective upon delivery to Lender, without further act, condition, or
acceptance by Lender, shall be binding upon the Guarantor and the heirs,
representatives, successors and assigns of the Guarantor and shall inure to the
benefit of Lender and its participants, successors and assigns.  Any invalidity
or unenforceability of any provisions of this guaranty shall not affect other
lawful provisions and application hereof, and to this end the provisions of this
guaranty are declared to be severable.  Except as authorized by the terms
herein, this guaranty may not be waived, modified, amended, terminated, released
or otherwise changed except by  a writing signed by the Guarantor and Lender.


12.  WAIVER OF JURY TRIAL.  GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANYWAY CONNECTED WITH THIS GUARANTY. THE PROVISIONS OF THIS SECTION
SURVIVE THE TERMINATION OF THIS GUARANTY.
 
PAGE 4 OF 5

--------------------------------------------------------------------------------

13.  THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
 
14.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




IN WITNESS HEREOF, this guaranty has been duly executed by the Undersigned the
day and year first above written.


GUARANTOR: KENT P. WATTS
     
/s/ Kent P. Watts
 

 
 
 
PAGE 5 OF 5

--------------------------------------------------------------------------------